Exhibit 10.5

AMENDMENT NUMBER TWELVE

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.

PENNYMAC OPERATING PARTNERSHIP, L.P.,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER TWELVE (this “Amendment Number Twelve”) is made this 24th
day of August, 2018, among PENNYMAC CORP., a Delaware corporation, as seller,
PennyMac Operating Partnership, L.P., a Delaware limited partnership (“POP” and
together with PennyMac Corp., a “Seller” and jointly and severally, the
“Sellers”), MORGAN STANLEY BANK, N.A., a national banking association, as buyer
(“Buyer”), and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company, as agent for Buyer (“Agent”), to the Master Repurchase
Agreement, dated as of November 20, 2012, between Sellers and Buyer, as such
agreement may be amended from time to time (the “Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

RECITALS

WHEREAS, Sellers, Buyer and Agent have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller represents to Buyer and Agent that
such Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Repurchase Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Repurchase
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of August 24, 2018 (the “Amendment Effective
Date”),

(a)Section 1.01 of the Agreement is hereby amended by adding the following new
defined term “LPMI Policy” immediately following the definition of “Loan Loss
Reserves”:

““LPMI Policy” shall mean a policy of mortgage guaranty insurance issued by a
Qualified Insurer or an Agency in which the Seller is responsible for the
premiums associated with such mortgage insurance policy.”

(b)the defined term “Termination Date” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety as follows:

““Termination Date” shall mean August 23, 2019 or such earlier date on which
this Repurchase Agreement shall terminate in accordance with the provisions
hereof or by operation of law.”

 

--------------------------------------------------------------------------------

 

(c)Section 5.02 of the Agreement is hereby amended by adding the following
sub-section (o) immediately following sub-section (n) thereof:

“(o)  Maintenance of Profitability.     Buyer shall have received evidence in
form and substance satisfactory to Buyer showing compliance by Guarantor with
Section 7.16 hereof.”

(d)Section 8 of the Agreement is hereby amended by deleting sub-section (d) in
its entirety and replacing it with the following:

“(d)the Seller, the Servicer or the Guarantor, as applicable, shall fail to
comply with the requirements of Section 7.03(a), Section 7.04, Section 7.05,
Section 7.06, any of Sections 7.10 through 7.15, Section 7.18, any of Sections
7.20 through 7.23, Section 7.25 (other than the first sentence of such Section
7.25), Section 7.30, Section 7.32, Section 7.33, Section 7.35 or Section 7.37
hereof; or the Seller shall otherwise fail to comply with the requirements of
Section 7.29 or Section 7.36 hereof and such default shall continue unremedied
for a period of one (1) Business Day; or the Seller shall otherwise fail to
comply with the requirements of Section 7.09, Section 7.26 or Section 7.31
hereof and such default shall continue unremedied for a period of three (3)
Business Days; or the Seller shall otherwise fail to comply with the
requirements of Section 7.17, Section 7.19, Section 7.24, the first sentence of
Section 7.25, Section 7.27, or Section 7.34 hereof and such default shall
continue unremedied for a period of five (5) Business Days; or the Seller, the
Servicer or the Guarantor, as applicable, shall fail to comply with the
requirements of Section 7.01, Section 7.02, Section 7.03(b), (c), (d), (e), and
(f), or Section 7.07 and such default or failure shall continue unremedied for a
period of seven (7) Business Days; or the Seller, the Servicer or the Guarantor,
as applicable, shall fail to observe or perform any other covenant or agreement
contained in this Repurchase Agreement or any other Repurchase Document
(excluding Section 7.16 hereof) and such default or failure to observe or
perform shall continue unremedied for a period of seven (7) Business Days; or”

(e)Part I of Schedule 1 to the Agreement is hereby amended by deleting
sub-section (d) thereof in its entirety and replacing it with the following:

“(d)Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Buyer, and which has been delivered to
the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule.  The substance of any such waiver, alteration or modification has been
approved by the insurer under the Primary Insurance Policy or LPMI Policy, if
any, and the title insurer, to the extent required, and, with respect to the
FHA, RHS and VA Loans, has been approved by the FHA, to the extent required by
the FHA Insurance Contract, the RHS to the extent required of the Rural Housing
Service Guaranty or the VA, to the extent of the VA Guaranty Agreement, and its
terms are reflected on the Mortgage Loan Schedule.  No Mortgagor in respect of
the Mortgage Loan has been released, in whole or in part, except in connection
with an assumption agreement approved by the insurer under the Primary Insurance
Policy or LPMI Policy, if any, and the title insurer, to the extent required by
such policy and with respect to any FHA Loan, the FHA to the extent required by
the FHA Insurance Contract or FHA Regulations, or with respect to any VA Loan,
the VA to the extent of the VA Guaranty Agreement, or with respect to any RHS
Loan, the RHS to the extent of the Rural Housing Service Guaranty, and which
assumption agreement is part of the Mortgage File delivered to the Custodian and
the terms of which are reflected in the Mortgage Loan Schedule.”

2

--------------------------------------------------------------------------------

 

(f)Part I of Schedule 1 to the Agreement is hereby amended by deleting the last
sentence of sub-section (o) thereof in its entirety and replacing it with the
following:

 

“If a Mortgage Loan is identified on the Mortgage Loan Schedule as subject to an
LPMI Policy, such policy insures that portion of the Mortgage Loan set forth in
the LPMI Policy.  All provisions of any such LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. Any Mortgage subject to any such LPMI Policy
obligates the Seller to maintain such insurance and to pay all premiums and
charges in connection therewith. The Mortgage Interest Rate for the Mortgage
Loan does not include the insurance premium for any LPMI Policy.”

Section 2.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

Section 3.Effectiveness.  This Amendment Number Twelve shall become effective as
of the date that the Agent shall have received:

(a) counterparts hereof duly executed by each of the parties hereto, and

(b) counterparts of that certain Amendment Number Thirteen to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

Section 4.Fees and Expenses.  Sellers agree to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Twelve (including all reasonable fees and
out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

Section 5.Representations.  Each Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Twelve, such Seller is in full compliance with all of the terms and
conditions of the Agreement and each other Repurchase Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Repurchase Document.

Section 6.Binding Effect; Governing Law.  This Amendment Number Twelve shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER TWELVE SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 7.Counterparts.  This Amendment Number Twelve may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 8.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Twelve need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Buyer and Agent have caused this Amendment Number
Twelve to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

(Seller)

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

Address for Notices:

 

 

 

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Richard Hetzel

Phone Number: (805) 330-6059/(805) 254-6088

E-mail: pamela.marsh@pnmac.com;

Richard.hetzel@pnmac.com

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

 

 

 

 

By:

 

/s/ Todor Glogov

Name:

 

Todor Glogov

Title:

 

Authorized Signatory

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

 

 

 

 

By:

 

/s/ Christopher Schmidt

Name:

 

Christopher Schmidt

Title:

 

Vice President

 

 